Citation Nr: 1118923	
Decision Date: 05/17/11    Archive Date: 05/26/11	

DOCKET NO.  09-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VARO in Seattle, Washington, that, in pertinent part, denied entitlement to service connection for PTSD.

The Board notes the Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision by the United States Court of Appeals for Veterans Claims (Court), it was held that a claim for service connection might include any disability that may reasonably be encompassed by several factors, including a description of the elements in the claim, symptoms the claimant describes, or information that the Secretary of VA submits as part of the claim.

The Veteran provided testimony on his own behalf at a video conference hearing conducted in January 2011.  A transcript of the hearing proceedings is of record and has been reviewed.

The case is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

During the pendency of the appeal, 38 C.F.R. § 3.304(f) pertaining to PTSD was amended as follows:

(f)(3) If a stressor or claim by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and the VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  

For purposes of this paragraph, "fear of hostile military or terroristic activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an improvised explosive device; a vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, the date VA amended the regulation, but not decided by the Board as of July 13, 2010.

VA has a duty to assist Veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  The Veteran has testified as to experiences he had while serving in the Southwest Asia Theater of Operations from late 1990 to May 1991.  However, he has not been accorded a comprehensive psychiatric examination by VA for the purpose of obtaining an opinion from the psychiatrist or psychologist as to whether his claimed stressor or stressors are adequate to support a diagnosis of PTSD, and whether his symptoms are related to the claimed stressor.

In view of the foregoing, the case is REMANDED for the following actions:

1.  VA should contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his psychiatric symptomatology.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent records.  All efforts to obtain these records should be fully documented.  If any records are not able to be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  The Veteran should also be afforded another opportunity to submit additional information and evidence relevant to his claim for service connection for an acquired psychiatric disorder, to include PTSD.  He should again be asked to provide as much information as possible regarding his claimed stressors, particularly dates, full names of people involved, and places.  The Veteran should also be informed that it is to his benefit to provide as specific information as possible.  

3.  The Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining whether or not he has PTSD or any other chronic acquired psychiatric disorder attributable to his active military service.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  A notation to the effect that this record review takes place should be included in the report by the psychiatrist or other examiner.  The examiner should elicit from the Veteran a detailed history regarding the onset of ongoing symptoms.  All indicated tests and studies, to include psychological testing, are to be performed.  The examiner should identify all objective indications of psychiatric disability.  A diagnosis of PTSD should be confirmed or ruled out.  The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms are related to a confirmed stressor or a stressor involving fear of hostile military activity.  The Veteran has reported stressors involving fear of hostile military or terroristic activity, and, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD.  In the alternative, the examiner is asked to express an opinion as to whether there is any other psychiatric disorder present that is at least as likely as not related to the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  If the examiner cannot provide a diagnosis without resort to speculation, this should be so stated, and the examiner should indicate why.

4.  VA should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate fully in the development of his claim.  He is to be told that the consequences of failing to report for any VA examination may result in an adverse determination  38 C.F.R. § 3.655 (2010).

5.  Thereafter, VA will review the claims file and insure that the foregoing development actions have been conducted and completed in full or to the extent possible.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  They should then be given a reasonable time frame in which to respond.  Then, the case should be returned to the Board for further appellate review, if otherwise in order.

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



